Title: To James Madison from Anthony Merry, 6 September 1804
From: Merry, Anthony
To: Madison, James


Sir,
Philadelphia September 6th. 1804.
In the Letter which I had the Honor to receive from you of the 7th. July you transmitted to me Two Documents which were said to testify Irregularities committed by His Majesty’s Ship Driver in the Impressment of Three Passengers and a black Mariner, believed to be a Citizen of the United States, out of the American Ship Young Factor, and of the further Impressment of Three Passengers, and Two Seamen (one of them having a Family in New-York), who had been shipped as American Citizens, out of the American Ship Diligence. In my Reply to your above-mentioned Letter, under Date of the 15th. of August, I had the Honor to acquaint you that His Majesty’s Ship Driver had proceeded to Halifax, and that I had not as yet received an Answer from the Captain on the Subject of your Complaints against him.
I have now, Sir, the Honor to transmit to you inclosed the Extract of a Letter from the King’s Consul General at New York inclosing to me the Affidavits (of which I also forward a Copy inclosed) of the Officers of the Driver, together with the Attestations of Cornelius Farrell, Alexr. Macleod, David Hoy, John Brady and James Higgins, all declaring themselves to be His Majesty’s natural born Subjects, by which Extract and Affidavits you will perceive, Sir, 1st. that the black Mariner has acknowledged himself to be a British Subject and a run-away Negro from the Island of Jamaica, 2ndly. that Robert Kelly, both by himself and by his Wife at New York, has been acknowledged to be a British Subject, 3dly. that Cornelius Farrell has likewise declared himself to be such, and to have been formerly a Soldier in His Majesty’s Service, and, finally, that the other Individuals whose Names are not noticed in your Letter, or in the Depositions which accompanied it, though in the latter they are expressed to be Aliens, have in like Manner confessed themselves to be the King’s natural born Subjects, and to have been formerly Soldiers in His Service. I do not trouble you, Sir, with Copies of the Attestations alluded to, not to render my Correspondence still more Voluminous, hoping that the Documents which I have the Honor to inclose will be sufficient in themselves to prove that all the Persons impressed out of the American Ships before mentioned are His Majesty’s Subjects, and, therefore, that there has been no Irregularity in the Proceeding. I have the Honor to be, with high Respect and Consideration, Sir Your most obedient humble Servant
Ant: Merry.
